Citation Nr: 1139234	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  96-43 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Atlanta, Georgia



THE ISSUE

Entitlement to an initial evaluation in excess of 20 percent for neurological deficit of the left upper extremity associated with the cervical spine disability.  



REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney at Law



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from September 1968 to September 1976.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a May 1996 rating decision from the RO denied an evaluation in excess of 30 percent for service connected residuals of a fracture of the cervical spine with post-traumatic arthritis.  The Veteran timely appealed the assigned rating.  

The Board remanded the case to the RO in September 1998 for additional development, and a February 2000 rating decision granted an increased rating of 40 percent for the Veteran's service-connected cervical spine disability effective on July 5, 1996.  

In November 2000, the Board denied an evaluation in excess of 40 percent for service-connected residuals of a fracture of the cervical spine with traumatic degenerative changes.  

The Veteran appealed the decision to the Court of Appeals for Veterans Claims (Court).  An April 2003 Order of the Court vacated the November 2000 Board decision and remanded the case back to the Board.  

In February 2004, the Board remanded the case back to the RO for additional development, and in a March 2005 rating decision, the RO assigned an increased evaluation of 50 percent for service-connected cervical spine disability, effective on September 26, 2003.  

In a December 2005 decision, the Board denied an evaluation in excess of 50 percent for service-connected residuals of a fracture of the cervical spine, C5, with traumatic degenerative changes based on functional loss and vertebral body deformity and granted a separate rating of 20 percent for the service-connected residuals of a fracture of the cervical spine, C5, with traumatic degenerative changes based on a neurological deficit involving the left upper extremity.  The Veteran appealed to the Court.  

The December 2005 Board decision to deny ratings in excess of 50 percent and 20 percent for the service-connected manifestations of cervical spine disability was vacated and remanded back to the Board by a Court Order in June 2007 granting a Joint Motion for Remand (Motion) so that the Board could provide adequate reasons and bases for its findings and conclusions.  

More specifically, the Joint Motion concluded that the Board did not adequately address the Court's April 2003 comments on whether the medical evidence on file constituted evidence of "sciatic neuropathy" under Diagnostic Code 5293, and the Board failed to adequately address the issue of whether there was evidence of "cord involvement" under Diagnostic Code 5285.  

In April 2008, this case was remanded for additional development and adjudication.  

In November 2009, the Board issued a decision which denied entitlement to a disability rating in excess of 30 percent prior to July 5, 1996, in excess of 40 percent prior to September 26, 2003, and in excess of 50 percent beginning September 26, 2003 for service-connected post-traumatic auto fusion of C4-C5 fracture with fixed kyphotic deformity of the cervical spine at 40 degrees. 

The Board denied entitlement to an initial evaluation in excess of 20 percent for neurological deficit of the left upper extremity associated with cervical spine disability.  

The Veteran filed an appeal of this decision with the Court.  

While the case was pending at the Court, the parties filed a Joint Motion for Remand, requesting that the pertinent portion of the November 2009 decision be vacated and remanded for additional action.  

In August 2010, the Court issued an Order granting the Joint Motion, vacating and remanding the issue of entitlement to an initial evaluation in excess of 20 percent for neurological deficit of the left upper extremity associated with cervical spine disability to the Board for compliance with specified directives.  The remaining issues on appeal before the Court were dismissed.  

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The Board finds that additional examination is necessary to determine the current severity of the service-connected neurological deficit of the left upper extremity associated with the cervical spine disability to include whether there is separate neurological impairment of the left hand and left wrist.  A review of the record reveals that the most recent VA examination was in November 2008.  

VA is required to conduct an accurate and descriptive medical examination based on the complete medical record. 38 C.F.R. §§ 4.1, 4.2; Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA's duty to assist includes "the conduct of a thorough and contemporaneous medical examination, one which takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one").  Thus, additional examination is necessary to obtain an accurate description of the service-connected disability.  



The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and non-VA treatment records showing treatment of the left upper extremity neurological disability.      

The RO should make an attempt to obtain any treatment records identified by the Veteran.  The Veteran also should be informed that he may submit evidence to support his claim for a higher rating.  

Accordingly, the remaining matter is REMANDED to the RO for the following action:

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment for the service-connected neurological deficit of the left upper extremity associated with the cervical spine disability.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence. 

If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the claims file.  The letter should invite him to submit any pertinent medical evidence in support of his claim to VA.  

2.  The RO then should schedule the Veteran for a VA neurological examination to determine the current extent and severity of the service-connected the service-connected neurological deficit of the left upper extremity associated with the cervical spine disability.

The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.

The examiner should report all symptoms and manifestations due to the service-connected neurological deficit of the left upper extremity.  

The examiner indicate whether the service-connected neurological deficit of the left upper extremity causes partial or complete paralysis, neuralgia, or neuritis of the upper radicular group (5th and 6th cervicals).  The examiner should indicate whether any partial paralysis, neuritis, or neuralgia is mild, moderate or severe. 

The examiner should render an opinion as to whether the service-connected neurological deficit of the left upper extremity causes neurological deficit of the left hand and wrist.  If so, the examiner should describe such impairment and indicate whether the neurological impairment in the left hand and wrist is mild, moderate or severe.

Any specialist consultations and/or diagnostic testing deemed necessary, if any, should be accomplished.  

The rationale for all opinions expressed should be provided.  If the examiner is unable to render an opinion without resort to speculation, the examiner should explain why and so state.

3.  After completing all indicated development, the RO should readjudicate the claim for an initial evaluation in excess of 20 percent for neurological deficit of the left upper extremity associated with the service-connected cervical spine disability to include whether a separate disability evaluation in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish a fully responsive Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response.   

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

